EXHIBIT 99.1 Internet Gold Reports Financial Results For The Second Quarter of 2013 -Unconsolidated cash and cash equivalents totaled NIS 291 million ($ 80 million) - Ramat Gan, Israel – August 5, 2013 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Market and TASE: IGLD) today reported its financial results for the second quarter ended June 30, 2013. Bezeq’s results: For the second quarter of 2013, the Bezeq Group reported revenues of NIS 2.4 billion ($ 650 million) and operating profit of NIS 744 million ($ 206 million). Bezeq’s EBITDA for the second quarter totaled NIS 1.1 billion ($ 296 million), representing an EBITDA margin of 46%. Net income for the period attributable to the shareholders of Bezeq totaled NIS 473 million ($ 131 million). Bezeq's cash flow from operating activities during the period totaled NIS 1.1 billion ($ 305 million). Cash Position: As of June 30, 2013,Internet Gold’s unconsolidated cash and cash equivalents totaled NIS 291 million ($ 80 million), its unconsolidated gross debt was NIS 1 billion ($ 291 million) and its unconsolidated net debt was NIS 762 million ($ 211 million). Internet Gold's Unconsolidated Balance Sheet Data* In millions Convenience translation into U.S. dollars (Note A) June 30, June 30, June 30, December 31, NIS US$ NIS NIS Short term liabilities 41 Long term liabilities Total liabilities Cash and cash equivalents 80 Total net debt * Does not include the balance sheet of B Communications. Dividend from Bezeq: On May 13, 2013, Internet Gold's subsidiary, B Communications Ltd., received two dividend payments from Bezeq which together totaled NIS 421 million ($ 116 million). These dividend payments included a current dividend of NIS 266 million ($ 73 million), representing B Communications’ share of Bezeq’s net profit for the second half of 2012, and a special dividend of NIS 155 million ($ 43 million), representing B Communications’ share of the fifth installment of six special dividend payments declared by Bezeq and approved by its shareholders in 2011. Internet Gold’s Second Quarter Financial Results Internet Gold's consolidated revenues for the second quarter of 2013 were NIS 2.4 billion ($ 650 million), a 9.4% decrease compared with NIS 2.6 billion reported in the second quarter of 2012. For both the current and the prior-year periods, Internet Gold’s consolidated revenues consisted entirely of Bezeq’s revenues. During the second quarter of 2013, B Communications recorded net amortization expenses related to its Bezeq purchase price allocation (“Bezeq PPA”) of NIS 157 million ($ 43 million) in its consolidated financial statements.From April 14, 2010, the date of the acquisition of its interest in Bezeq, until June 30, 2013, B Communications has amortized approximately 55% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. Internet Gold’s financial expenses, net: Internet Gold’s unconsolidated net financial expenses for the second quarter of 2013 were NIS 18 million ($ 5 million). These expenses consisted primarily of expenses related to its publicly-traded debentures, which totaled NIS 19 million ($ 5 million). Internet Gold's net income attributable to shareholders for the second quarter of 2013 totaled NIS 8 million ($ 2 million), compared to a net loss of NIS 95 million in the second quarter of 2012. Internet Gold’s Unconsolidated Financial Results In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended June 30, June 30, June 30, December 31, NIS US$ NIS NIS Revenues - Financial expenses ) (5 ) ) ) Other expenses (1
